JONES, JUDGE:
In the Notice of Claim filed in this case, the claimant, Reverend F. Douglas Morgan, alleges that his 1966 Oldsmobile sedan automobile was struck by a falling rock slide as he was traveling up Matoka Hill enroute to Becldey; that there was nothing he could have done to avoid striking the slide; that the ditches along the road needed cleaning; and that his damages were $179.00. Elaborating at the hearing, the claimant and a traveling companion gave testimony that it was daylight, the claimant was driving 35 to 40 miles per hour; that they did not see the slide until it was hitting the road and rocks were bouncing up under the car. The claimant further testified that the largest rock was “about three times the size of a softball”; that he drove his car off the highway and examined it and then proceeded to his destination; and that he did not report the incident or the fact that there were rocks in the road to the respondent until the following day.
The only allegation of an act or omission which might be considered to be negligence on the part of the respondent is that the ditch along the road at the point of impact needed cleaning out, with the “opinion” of the claimant that if the ditch had been cleaned out, the rocks would not have bounced onto the road. There is nothing in the record to show how long such condition had existed or that the respondent knew or should have known that such a dangerous condition did exist as reasonably would be expected to cause injury or damage to users of the highway.
*79As this Court has many times held, the State is only required to exercise reasonable care and diligence in the maintenance of its highways; and in this case we do not believe the claimant has proved such a positive neglect of duty on the part of the respondent as to create a moral obligation on the part of the State.
Accordingly, this claim is disallowed.